I concur in the result, and my non-concurrence in the views expressed in the prevailing opinion has relation only to the effect of the transfer of the Spargo note *Page 37 
to the plaintiff by the Ithaca Organ and Piano Company, indorsed by the latter. That company was the holder of the note. And it must be assumed on this review that it was delivered by the company to and taken by the plaintiffs in payment of an amount of the debt due them from the company equal to that of note; and in that view so much of the debt was extinguished, and the only liability of Piano Company in that respect existing was that created by its indorsement. The contract made by the indorsement was a new and independent one made legitimately in due and regular course of business, and comes within the meaning of "debts and contracts made by such company" mentioned in section 10 of the Manufacturing Act. The determination of that question was not necessary to the result reached, as the recovery embraced also the amount represented by renewal notes of debt, the time for payment of which as originally contracted for expired more than a year before the dissolution of the corporation.
All concur, except BRADLEY, J., who concurs in result, and HAIGHT, J., not sitting.
Order affirmed and judgment absolute in favor of defendants on stipulation.